     John E. Schmidtlein, SBN 163520
 1   Benjamin M. Greenblum (pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Email: bgreenblum@wc.com
 6
     Attorneys for Defendants
 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN JOSE DIVISION
13

14                                             )   Case No. 20-cv-03556-BLF
                                               )
15   IN RE GOOGLE DIGITAL                      )
     ADVERTISING ANTITRUST                     )   DEFENDANTS’ ADMINISTRATIVE
16   LITIGATION                                )   MOTION TO CONSIDER WHETHER CASES
17                                             )   SHOULD BE RELATED
                                               )
18                                             )
                                               )
19                                             )
                                               )   Hon. Beth Labson Freeman
20                                             )
21

22

23

24

25

26
27

28
       DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                       20-CV-03556-BLF
 1          Pursuant to Local Rule 3-12, Defendants Google LLC, Alphabet Inc., and YouTube, LLC

 2   (“Defendants”) move to relate to the ongoing In re Google Digital Advertising Antitrust Litigation

 3   (“Digital Ads Litigation”) a new action, Sweepstakes Today, LLC v. Google, LLC, et al., No. 20-cv-

 4   08984-LB (“Sweepstakes Today”) filed in this District. Rule 3-12(a) is satisfied because the named

 5   plaintiffs in the Sweepstakes Today action seek to represent a class that is subsumed within the

 6   putative class alleged in the Digital Ads Litigation and the plaintiffs assert similar claims based on

 7   similar factual allegations. Under these circumstances, allowing these cases to proceed separately

 8   would subject the parties and the Court to unduly burdensome duplication of labor and expense as

 9   well as potentially conflicting rulings—the very things that Rule 3-12(a) is designed to prevent.

10                                              BACKGROUND

11          Named plaintiffs in the Digital Ads Litigation are individuals and entities who allegedly

12   purchased “advertising services” from Defendants in order to place online advertisements on

13   publishers’ websites, so-called display advertising. No. 20-cv-03556-BLF, ECF 52 ¶¶ 3, 8–23.

14   They filed their initial complaint in May 2020, and claim injury from allegedly anticompetitive

15   conduct in an alleged “market for online display advertising services,” i.e., “the overall system or

16   process that connects online display advertisers and publishers,” id. ¶ 183, which they say has

17   harmed both advertisers and publishers, id. ¶ 129. The Digital Ads Litigation named plaintiffs seek

18   to represent a putative class comprising of “[a]ll persons and entities in the United States that, from
19   January 1, 2016 to the present, used Google’s display advertising services to (1) place an ad on a

20   website operated by another entity (advertisers) or (2) place an ad from a third party on their own

21   website (publishers).” Id. ¶ 225.

22          In Sweepstakes Today, the named plaintiff is an online publisher that purportedly sold display

23   advertising space on its website using Defendants’ “advertising products and services.” No. 20-cv-

24   08984-LB, ECF 1 ¶¶ 15, 94, Ex. A. Sweepstakes Today alleges that it paid more than it should have

25   for those display advertising services as a result of Defendants’ supposed monopoly in the alleged

26   “digital advertising chain that connects publishers and advertisers.” Id. ¶ 8. According to
27   Sweepstakes Today, by “representing both buyers (advertisers) and sellers (publishers), while also

28                                                    -1-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
 1   being in control of the exchange (which sets the auction and pricing rules) through which they

 2   interact,” Defendants have “affected the prices paid by advertisers and the amount ultimately

 3   received by the publishers, keeping a supra-competitive portion for itself.” Id. Sweepstakes Today

 4   seeks to represent a class of all persons and entities “who sold digital advertising space at any time

 5   during the period from December 15, 2016 through the present,” id. ¶ 194; that is, it seeks to bring a

 6   class on behalf of “publishers” already within the scope of the Digital Ads Litigation putative class,

 7   Digital Ads Litigation Amend. Compl. ¶ 225. Compare also id. ¶ 200 (describing “the spaces on

 8   websites that publishers make available for advertisers to purchase”); Sweepstakes Compl. ¶ 1

 9   (“publishers [] make available and sell space on their website (or applications) to advertisers”).1

10          The same allegations of anticompetitive conduct are made in the Digital Ads Litigation and

11   Sweepstakes Today cases. Plaintiffs in both allege that Defendants: acquired alleged advertising-

12   services rivals such as DoubleClick, AdMeld, and AdMob (Digital Ads Litigation Amend. Compl.

13   ¶¶ 62, Sweepstakes Compl. ¶¶ 11, 68–74); broke promises to the Federal Trade Commission

14   concerning the acquisition of DoubleClick (Digital Ads Litigation Amend. Compl. ¶ 68, Sweepstakes

15   Compl. ¶ 71); impermissibly tied services or products (Digital Ads Litigation Amend. Compl.

16   ¶¶ 119–21, Sweepstakes Compl. ¶¶ 137–38); imposed limitations on the sharing of their data and fees

17   (Digital Ads Litigation Amend. Compl. ¶¶ 93, 112, Sweepstakes Compl. ¶¶ 135–36); unlawfully

18   rebranded products as the Google Ad Manager (Digital Ads Litigation Amend. Compl. ¶ 76,
19   Sweepstakes Compl. ¶ 140); engaged in monopoly “leveraging” (Digital Ads Litigation Amend.

20   Compl. ¶ 134, Sweepstakes Compl. ¶¶ 163–65); undermined competition through the introduction of

21   Accelerated Mobile Pages technology (Digital Ads Litigation Amend. Compl. ¶ 144, Sweepstakes

22
            1
                Upon filing its complaint, Sweepstakes Today instead designated it related to the Google
23
     Play Consumer Antitrust Litigation, No. 20-cv-05761-JD, on the civil action cover sheet (attached as
24
     Ex. B). That case, however, concerns different alleged conduct, in different alleged markets, and on
25
     behalf of a different putative class. The Clerk appears to have declined that designation, assigning
26
     the case to Magistrate Judge Beeler rather than to Judge Donato, who is presiding over the Google
27
     Play Consumer Antitrust Litigation.
28                                                    -2-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
 1   Compl. ¶ 109); denied interoperability to competitors (Digital Ads Litigation Amend. Compl. ¶¶

 2   135–36, Sweepstakes Compl. ¶¶ 111–13); designed platforms to operate “more efficiently” with their

 3   own advertising services (Digital Ads Litigation Amend. Compl. ¶ 137, Sweepstakes Compl. ¶ 114);

 4   responded anticompetitively to the alleged competitive threat of “header bidding” (Digital Ads

 5   Litigation Amend. Compl. ¶ 142, Sweepstakes Compl. ¶ 108); concealed pricing information (Digital

 6   Ads Litigation Amend. Compl. ¶ 146, Sweepstakes Compl. ¶ 136); phased third-party cookies out of

 7   their Chrome browser to force advertisers to use Defendants’ services (Digital Ads Litigation

 8   Amend. Compl. ¶ 154, Sweepstakes Compl. ¶¶ 115); and charged supracompetitive prices to

 9   advertisers and paid subcompetitive prices to publishers (Digital Ads Litigation Amend. Compl.

10   ¶ 214, Sweepstakes Compl. ¶ 8).2

11                                                 ARGUMENT

12           Under Local Rule 3-12(a), cases are related “when (1) [t]he actions concern substantially the

13   same parties, property, transaction or event; and (2) [i]t appears likely that there will be an unduly

14   burdensome duplication of labor and expense or conflicting results if the cases are conducted before

15   different judges.” Both requirements are satisfied here.

16      I.         Digital Ads Litigation and Sweepstakes Today Concern Substantially the Same

17                 Parties, Property, Transaction, or Event.

18           The two cases are related because they involve “substantially the same” parties, theories of
19   harm, and claims for relief. L.R. 3-12(a).

20           Same Parties. The proposed class in Sweepstakes Today is subsumed within the class

21   pleaded in Digital Ads Litigation. In Digital Ads Litigation, the class is comprised of both

22   advertisers and publishers, (Digital Ads Litigation Amend. Compl. ¶ 225), whereas Sweepstakes

23   Today is a publisher (and so a member of the putative Digital Ads Litigation class) that seeks to

24   represent a putative class of only publishers, Sweepstakes Compl. ¶¶ 2, 194. That the named

25
             2
                 The Digital Ads Litigation named plaintiffs consent to relation. Greenblum Decl. ¶ 3.
26
     Sweepstakes Today does not consent. Id. ¶ 2.
27

28                                                     -3-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
 1   plaintiffs in the Digital Ads Litigation are themselves advertisers does not change the fact that they

 2   seek to represent the same publishers that Sweepstakes Today seeks to represent; nor does it change

 3   the fact that the same conduct is at issue. Absent relation, the two cases would proceed separately on

 4   behalf of the same group of publishers who allegedly were harmed by the same conduct. See

 5   Zakinov v. Ripple Labs, Inc., 2020 WL 2768966, at *2 (N.D. Cal. May 28, 2020) (two actions

 6   “concern[ed] substantially the same parties” because “if the court were to certify [one] plaintiff’s . . .

 7   class, [the other plaintiff] would be included among its membership”).3

 8          Overlapping Allegations of Anticompetitive Conduct. Plaintiffs in both actions premise their

 9   claims in substantial measure on the same alleged anticompetitive conduct. As detailed above, both

10   allege that Defendants violated the antitrust laws by acquiring “ad tech” rivals, tying “ad tech”

11   products, altering technological standards, and concealing information. See Digital Ads Litigation

12   Amend. Compl. ¶¶ 62, 119–21, 144, 146; Sweepstakes Compl. ¶¶ 11, 45, 68–76, 109, 136–38; supra,

13
            3
14              In conferring on this motion, counsel to Sweepstakes Today pointed to a motion to dismiss

15   that Defendants filed in Inform Inc. v. Google LLC, et al., 19-cv-05362-JPB (N.D. Ga.). In that case,
16   the plaintiff, Inform, is not itself a publisher or advertiser, but a “digital media advertising company
17
     that provides a platform of services to online publishers, content creators and online advertisers”;
18
     Inform nevertheless seeks to recover for injuries to what it alleges are “downstream digital
19
     publishers.” Id., ECF 1 ¶¶ 11, 126. So when Google’s motion to dismiss (which was granted on
20

21   alternative grounds, with leave to amend) argued that publishers were “better plaintiffs” to pursue

22   those claims, the contrast drawn was between an alleged service provider such as Inform and

23   “downstream publishers.” That has no bearing whatsoever here. What matters instead to the
24
     relatedness issue before this Court is whether plaintiffs in the Digital Ads Litigation and in
25
     Sweepstakes Today both challenge the same conduct (they do) on behalf of putative classes that
26
     include the same publishers (they do).
27

28                                                     -4-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
 1   at 2–3. Under these circumstances, there can be no doubt that allowing the cases to proceed

 2   separately would result in duplicative discovery and potentially conflicting legal rulings.

 3            Same Claims for Relief. Both groups of plaintiffs claim overcharge damages under federal

 4   antitrust law on behalf of a publisher class. See Digital Ads Litigation Amend. Compl. ¶¶ 245–51,

 5   Prayer for Relief; Sweepstakes Compl. ¶¶ 202–07, Prayer for Relief. The overlap in the claims

 6   brought and relief sought further support relation. See JaM Cellars, Inc. v. Wine Grp. LLC, 2020

 7   WL 2322992, at *1 (N.D. Cal. May 11, 2020) (finding cases related in part because they “involve[d]

 8   . . . the same underlying legal claims”).

 9      II.       Conducting the Actions before Different Judges Would Result in Unduly

10                Burdensome Duplication of Labor and Expense.

11            The second prong of Local Rule 3-12(a) is also satisfied. As explained above, the two

12   actions “proffer[] materially identical allegations of misconduct . . . to support [their] theor[ies] of

13   the case.” Zakinov, 2020 WL 2768966, at *2. Discovery in the two actions, then, would necessarily

14   overlap, imposing an undue burden of duplication of labor and expense on the parties in every aspect

15   of the litigation if they proceed separately. And because the two cases “are currently in a similar

16   procedural posture,” as discovery has not begun in either, “efficiency gains [would likely] be

17   achieved” by treating the matters as related. Pepper v. Apple Inc., 2019 WL 4783951, at *2 (N.D.

18   Cal. Aug. 22, 2019).
19            In addition, relating matters is appropriate to “avoid . . . conflicting results that might

20   otherwise arise” if the cases were to proceed separately. Zakinov, 2020 WL 2768966, at *3. Given

21   the already filed motion to dismiss in the Digital Ads Litigation, it is imperative that any similar

22   motion in the Sweepstakes Today action be addressed by this Court. Likewise, were the actions to

23   proceed past dispositive motions, given that plaintiffs in both actions intend to seek injunctive relief

24   on behalf of the same publishers, having the matters proceed before separate courts could lead to

25   conflicting orders applying to the same alleged conduct.

26
27

28                                                      -5-
      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
 1                                          CONCLUSION

 2        For the foregoing reasons, the Administrative Motion should be granted.

 3

 4   DATED: December 22, 2020                 WILLIAMS & CONNOLLY LLP

 5                                            By: /s/ John E. Schmidtlein
 6                                            John E. Schmidtlein, SBN 163520
                                              Benjamin M. Greenblum (pro hac vice)
 7                                            WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
 8                                            Washington, DC 20005
                                              Telephone: (202) 434-5000
 9
                                              Facsimile: (202) 434-5029
10                                            Email: jschmidtlein@wc.com
                                              Email: bgreenblum@wc.com
11
                                              Attorneys for Defendants
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               -6-
     DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    5:20-CV-03556-BLF
